PER CURIAM.
Upon stipulation of counsel for respective parties that this cause abide the decision of the Supreme Court of the United States in the cause of Commissioner of Internal Revenue v. Inter-Mountain Life Insurance Company, and the decision of the Supreme Court in said cause. appearing at 294 U. S. —, 55 S. Ct. 572, 79 L. Ed. —, now, on motion of counsel for petitioner, ordered judgment entered, reversing the order of the Board of Tax Appeals, and remanding this cause to said Board for further proceedings not inconsistent with the opinion of the Supreme Court of the United States in said cause of Commissioner of Internal Revenue v. Inter-Mountain Life Insur. Co.; mandate forthwith.